Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-10-2009

Innis v. Wilson
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-4909




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Innis v. Wilson" (2009). 2009 Decisions. Paper 1200.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1200


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-197                                                    NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT


                                  No. 08-4909


                                ROBERT INNIS,
                                                   Appellant

                                        v.

                    HARRY WILSON, Superintendent;
                     DR. MICHAEL J. HERBIK, M.D.;
            MS. MARY ANN KUSHNER, Grievance Coordinator;
          MS. SHARON M. BURKS, Chief Grievance Officer, D.O.C.;
           D.O.C. BUREAU OF HEALTH CARE SERVICES, et al.;
                   MR. CHRIS MYERS, Physician's Asst.;
                  MS. DEBRA COWDEN, Physician's Asst.;
                 MR. PAUL DONAGAUL, Physician's Asst.


                 On Appeal from the United States District Court
                    for the Western District of Pennsylvania
                         (D.C. Civil No. 2-07-cv-01343)
                  District Judge: Honorable Gary L. Lancaster


      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 May 29, 2009

              Before: BARRY, AMBRO and SMITH, Circuit Judges

                          (Opinion filed: June 10, 2009)


                                    OPINION


PER CURIAM
       Robert Innis, a prisoner at SCI Fayette, appeals from the District Court’s order

granting defendants’ motion to dismiss and denying his motions to alter judgment and to

file a second amended complaint. Because Innis’s allegations do not state a claim for

deliberate indifference or otherwise entitle him to relief, we will affirm.

                                              I.

       Innis filed a civil rights complaint pursuant to 42 U.S.C. § 1983 in October 2007

alleging that prison officials were deliberately indifferent in treating his back injury. He

alleged that in August 2006 he was sitting at a table that flipped over, causing him to fall

to the ground. He sustained injuries to his back and knee and was taken in a wheelchair

to the prison’s hospital. Medical personnel treated him by giving him a cane, an Ace

bandage for his knee, and aspirin. He was also placed on the “sick call list” and was seen

the next day by defendant Myers, a physician’s assistant, who administered an x-ray and

gave Innis more medication. Three days later, he informed a prison guard that he needed

medical attention and returned to the prison’s hospital to receive a cortisone shot. Since

the incident, Innis has been given various medications, but still complains of “back pain,

knee pains, lost [sic] of sleep and headaches” at least once every five days.

       The Magistrate Judge issued a report recommending dismissal of Innis’s complaint

because Innis failed to sufficiently plead an Eighth Amendment claim that defendants

acted with deliberate indifference to his serious medical needs. The Magistrate Judge

determined that Innis’s mere disagreement with the treatment offered by the medical

defendants and his assertions that a different type of medical care might be more effective

did not state a claim for relief. Furthermore, Innis could not hold non-medical prison
personnel liable based on a claim of supervisory liability. In response, Innis filed

objections asserting that he was completely denied medical treatment on one occasion by

defendant Myers. Although the District Court agreed with the analysis set forth in the

R&R, the court permitted Innis to amend his complaint based on these assertions.

       In his amended complaint, Innis asserted two new deliberate indifference claims

against defendant Myers and two maintenance supervisors. Specifically, Innis alleged

that Myers denied him medical care after he complained of numbness and pain in his back

on January 18, 2008. Innis also claimed that two maintenance supervisors, who were not

named as defendants in the original complaint, were responsible for failing to “fix and

repair[] all maintenance equipment” because they did not adequately repair the table that

collapsed. Finally, Innis asserted that defendant Wilson failed to protect Innis from

defendant Meyer’s “unlawful medical mistreatment.”

       The Magistrate Judge issued a report recommending dismissal of Innis’s amended

complaint. The Magistrate Judge declined to revisit the claims from the initial complaint,

finding that the court already indicated that it agreed that Innis failed to state a claim for

relief. The report concluded that Innis’s new claims bore the same deficiencies as those

in the original complaint. For example, Innis’s assertion that he did not receive treatment

on one occasion did not state a claim for deliberate indifference, especially given Innis’s

admissions that defendants repeatedly attempted to treat him. In addition, Innis’s

negligence claims against the maintenance supervisors failed to state a cognizable basis

for relief. The court agreed with these recommendations and adopted the Magistrate

Judge’s report as the opinion of the court. Innis filed motions to alter judgment and for
leave to file a second amended complaint. The court denied both motions and this appeal

followed.

                                               II.

       We have jurisdiction under 28 U.S.C. § 1291 and conduct de novo review of the

District Court’s dismissal pursuant to Rule 12(b)(6). Phillips v. County of Allegheny,

515 F.3d 224, 233 (3d Cir. 2008). We must accept as true all of the allegations contained

in the complaint and draw all inferences from the facts alleged in the light most favorable

to a pro se plaintiff. Id. at 229; See also Erickson v. Pardus, 551 U.S. 89 (2007) (per

curiam). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, No. 07-1015, slip op. at 14 (May 18, 2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). We must dismiss the appeal under 28 U.S.C.

§ 1915 (e)(2)(B) if it is legally frivolous and may summarily affirm if the appeal presents

no substantial question. See 3d Cir. L.A.R. 27.4 and 3d Cir. I.O.P. 10.6.

                                              III.

       To state a claim for a violation under the Eighth Amendment, Innis must allege

“(1) that the defendants were deliberately indifferent to [his] medical needs and (2) that

those needs were serious.” Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999) (citing

Estelle v. Gamble, 429 U.S. 97, 106 (1976)). Deliberate indifference requires that prison

officials know of an excessive risk to an inmate’s health or safety and affirmatively

disregard that risk. Farmer v. Brennan, 511 U.S. 825, 835, 937-88 (1994).

       Assuming Innis’s injury amounted to a serious medical need, we agree with the
District Court that his allegations do not indicate deliberate indifference to his medical

condition. To the contrary, Innis conceded that he received medical treatment after the

incident, including being examined by medical personnel and receiving aspirin, a walking

cane, and an Ace bandage. The next day, after he requested a sick call visit, he received

more medication and an x-ray. He also received a cortisone injection in response to his

request for treatment. To the extent that Innis’s allegations indicate that he disagreed

with the course of treatment, he does not state a viable claim for relief. Spruill v. Gillis,

372 F.3d 218, 235 (3d Cir. 2004) (“mere disagreement as to the proper medical

treatment” is insufficient to state a constitutional violation). Absent a belief or actual

knowledge that medical personnel mistreated or failed to treat a prisoner, the non-medical

defendants cannot be charged with the Eighth Amendment scienter requirement of

deliberate indifference. Spruill, 372 F.3d at 236. Thus, Innis’s deliberate indifference

claims from his original complaint were properly dismissed.

       Innis’s claim against Myers in his amended complaint also does not state a claim

for relief under the Eighth Amendment. Even if he had a serious medical need, Innis has

not sufficiently pled deliberate indifference. Estelle, 429 U.S. at 106; Farmer, 511 U.S. at

835. Innis’s allegation against Wilson also fail because Innis is attempting to establish

liability based on supervisory liability. See Rode v. Dellarciprete, 845 F.2d 1195, 1207

(3d Cir. 1988) (liability cannot be predicated solely on the operation of respondeat

superior, as a defendant must have personal involvement in a civil rights action). Innis

does not allege that Wilson had personal knowledge of his injury and subsequently acted

with deliberate indifference. Spruill, 372 F.3d at 236. Accordingly, these claims were
properly dismissed.

         The remaining claims against the maintenance supervisors for failing to fix and

repair the table that collapsed, causing Innis’s injury, were also properly dismissed. Mere

negligence claims do not constitute “deliberate indifference.” See Singletary v. Pa. Dep’t

of Corr., 266 F.3d 186, 193 n.2 (3d Cir. 2001) (citing Rouse, 182 F.3d at 197); see also

Davidson v. Cannon, 474 U.S. 344, 347 (1986). Innis does not allege that defendants

Bailey or Monovich were aware of a risk of a serious injury that could occur and

purposefully failed to take appropriate steps. As the District Court noted, the United

States Constitution is not a “font of tort law.” County of Sacramento v. Lewis, 523 U.S.
833, 847 n. 8 (1998). Accordingly, Innis fails to state a cognizable claim for relief.

                                              IV.

         As Innis’s appeal presents no substantial question,1 we will summarily affirm the

District Court judgment. See 3d Cir. L.A.R. 27.4 and 3d Cir. I.O.P. 10.6.




   1
       We perceive no error in the District Court’s denial of Innis’s post-judgment motions.